      Case 2:18-cr-00422-SMB Document 965 Filed 05/11/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                            No. CR-18-00422-PHX-SMB
 9
                          Plaintiff,
10                                                                   ORDER
              v.
11
12   Michael Lacey, et al.,
13                        Defendants.
14
15         Based on the United States’ Motion to Extend Deadline for Response to Defendants’
16   Motion to Dismiss (Doc. 957), and good cause appearing,
17         IT IS HEREBY ORDERED granting the United States’ motion and extending the
18   deadline for it to respond to Defendants’ Motion to Dismiss (Doc. 940) to June 5, 2020.
19         Dated this 11th day of May, 2020.
20
21
22
23
24
25
26
27
28
